Title: To Benjamin Franklin from Jonathan Trumbull, 30 May 1778
From: Trumbull, Jonathan
To: Franklin, Benjamin


Dear Sir:
Hartford 30th May 1778.
The Bearer has by our permission engaged to procure a small Font of Letters for the use of Some Printers in this State, and he is recommended to your direction in procuring them. As the Letters founded in France is designed for printing in the French Language, it is uncertain whether, in their Fonts, the number of each particulare Letter is proportioned for the printing of the English Language.
Your advice and direction in this affair would advance the interests of a usefull Art in America. I am, with great Esteem and Regard Sir Your most Obedient most humble Servant
Jonth: Trumbull
Honble: Dr: Franklin
 
Addressed: Public Service / Honble: Doct. Benja. Franklin / Commissioner of The United States / at the Court of France / Paris / per Packet, Capt Niles / Connecticut Jonth. Trumbull
